Title: From John Adams to James Warren, 6 May 1777
From: Adams, John
To: Warren, James


     
      Dear sir
      Philadelphia May 6. 1777
     
     About Ten Days ago, I had the Boldness to make a Motion that a Navy Board Should be established at Boston—certain Gentlemen looked, Struck and Surprized—however it passed. I have moved, I believe fifteen Times, that a Nomination should take Place. Certain Gentlemen looked cold.
     Two or three Days ago, the Nomination came on. Langdon, Vernon, Deshon, Dalton, Orne, Henley, Smith, Cushing, and Warren were nominated.
     This Day the Choice came on. At last Vernon, Warren and Deshon were chosen. The Board are to appoint their own Clerk who is to have 500 Dollars a Year.
     I hope you will engage in this Business and conduct it with Spirit. You cannot be Speaker, and do this Duty too, I believe.
     I think the Town of Boston, will be offended. But I could not help it. I would this you will not mention. The Salary for the Commissioners is 1500 Dollars a Year. You will have the Building and fitting of all ships the appointment of Officers, the Establishment of Arsenals and Magazines &c.—which will take up your whole Time. But it will be honourable to be so capitally concerned in laying a Foundation of a great Navy. The Profit to you will be nothing. But the Honour and the Virtue, the greater.
     I almost envy you this Employment. I am weary of my own, and almost with my Life. But I ought not to be weary in endeavouring to do well.
    